Citation Nr: 0731901	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In June 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred or aggravated 
during active service and did not manifest within one year of 
separation from active service.  

2.  Tinnitus was not incurred or aggravated during active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a) (2007).  

2.  The criteria for service connection for tinnitus loss 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letters dated 
in October 2005 and March 2006.  The October 2005 letter 
informed of the requirements of a successful service 
connection claim, and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  Notice as to assignment of disability ratings and 
effective dates was provided to the veteran in the March 2006 
letter.  Although these letters were not provided to the 
veteran prior to the initial adjudication by the RO, the RO 
readjudicated the veteran's claims both in a November 2005 
rating decision and a July 2006 Statement of he Case.  In 
cases such as this, where there was post initial adjudication 
VCAA notice and a subsequent readjudication, the timing error 
has been cured, thereby obviating any need for a prejudicial 
error analysis.  See Mayfield v. Nicholson, No. 2007-7130 
(Fed. Cir. Sept. 17, 2007) (explaining the holding in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) that a 
timing error was satisfied by subsequent readjudication after 
post-initial adjudication VCAA notice).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not requested VA 
assistance in obtaining any other evidence.  An appropriate 
VA examination was afforded the veteran in July 2004.
 
Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as the result of his duties in 
active service as a flight navigator.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year in most cases 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2007).  

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records contain no treatment records for 
complaints of hearing loss or tinnitus.  These records do 
show that the veteran complained of a blocked ear in June 
1965, was treated with Actifed, and was asymptomatic one week 
later.  There is no mention of hearing difficulties 
associated with this treatment.  

A commissioning report of medical examination, dated in April 
1963, contains audiometer test results.  These show that the 
veteran had pure tone thresholds of 10 decibels, in both 
ears, at the frequencies, 500, 1000, 2000, and 4000 Hertz.  
(converted to ISO).  A separation report of medical 
examination, dated in December 1968, also contains audiometer 
test results.  These show that the veteran had pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 25, 25, 25, 25, and 20 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, and 4000 Hertz were 20, 20, 25, 25, and 25 decibels, 
respectively.  No speech audiometry results are listed in 
either report.  These results do not indicate a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  On a 
separation report of medical history, also dated in December 
1968, the veteran indicated that he did not then have or had 
ever had hearing loss.  

Of record are results of audiological testing from private 
health care providers, conducted in September 1978, November 
1999, and December 2001.  These results are in graphical 
format and the Board is not permitted to interpret non-
numerical audiological testing results.  See Kelly v. Brown, 
7 Vet. App. 471 (1995).  Regardless, in an August 2005 letter 
from Sarah C. Pelletier, Aud, Clinical Audiologist, provided 
an interpretation of those results, and furthermore, the 
Board does not dispute that the veteran has a current hearing 
loss.  In that letter, this private audiologist stated that 
the 1978 test results revealed a mild high frequency hearing 
loss bilaterally and that the 1999 and 2001 results revealed 
a moderately-severe high frequency hearing loss.  She also 
offered her opinion that she believed it likely that a major 
contributing factor to the veteran's hearing loss was 
exposure to noise as a flight navigator during service.  

In July 2004, the veteran underwent a VA hearing examination.  
Audiometer testing showed pure tone thresholds in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 30, 25, 
50, and 70 decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 10, 25, 30, 50, and 65 decibels, respectively.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
These results show that the veteran has a current bilateral 
hearing loss, as defined by regulations.  See 38 C.F.R. § 
3.385.  A diagnosis was provided of sensorineural hearing 
loss for both ears.  

In June 2005, after a review of the veteran's claims file, a 
VA audiologist rendered an opinion as to the nature and 
etiology of the veteran's current hearing loss and tinnitus.  
She noted that there was a hearing change from the April 1963 
hearing examination and the December 1968 hearing 
examination.  She remarked that the flatness of the 
configuration was more suggestive hearing changes due to 
causes other than noise exposure.  She also correctly stated 
that the veteran's hearing at separation from active service 
did not meet the VA standard for service connection.  
Furthermore, she noted that the veteran had first complained 
of tinnitus many years post service.  She concluded that it 
was unlikely that his hearing loss was related to military 
service.  She also stated that tinnitus generally precedes or 
accompanies hearing changes related to noise but in this 
case, the tinnitus did not manifest until well after service-
related noise exposure.  From this, she concluded that it is 
unlikely that the veteran's current tinnitus is related to 
noise exposure during service.  In July 2005, after review of 
the claims file, another VA audiologist provided an opinion 
that the veteran's present hearing loss and tinnitus were not 
caused by noise in service.  He based is opinion on the 
December 1968 medical examination, which he stated showed 
normal hearing by VA standards, and upon the veteran's report 
that he did not notice tinnitus until at least 25 years after 
separation from service.  

As the record contains medical opinions both favorable and 
unfavorable to the veteran's claims, the Board must weigh 
this evidence in deciding whether service connection for 
hearing loss and/or tinnitus is warranted.  Doing so is 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may 
be placed on one examiner's opinion over another depending on 
factors such as reasoning employed by the examiners and 
whether or not, and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The United States Court of Appeals 
for the Federal Circuit has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

Here, the Board finds the opinions rendered by the VA 
audiologists, in June and July 2005, to be more probative as 
to any nexus between the veteran's service and his current 
hearing loss and tinnitus, than the August 2005 opinion of 
the private audiologist.  

Clinical data underlying the private audiologist's August 
2005 opinion came entirely from many years after the 
veteran's separation from service.  Indeed, the most 
contemporaneous data that she referred to was from nearly ten 
years after the veteran left active service.  In contrast, 
the VA audiologists' based their opinion not only on all of 
the post service evidence that the private audiologist 
reviewed, but also, and more importantly, on clinical data 
obtained both prior to service and at the time of separation 
from active service.  Additionally, the VA opinions take into 
account the veteran's history that he did not experience 
tinnitus until many years after separation from active 
service.  Although the veteran testified during the June 2007 
hearing that he experienced hearing loss and tinnitus in the 
late 1970s, hearing transcript at 3, as opposed to the VA 
audiologists' report of onset of tinnitus 25 years after 
service, this is a distinction without a difference.  In 
either case, his first report of tinnitus post-dated 
separation from active service by many years.  

Because the VA audiologists' opinions contain more detailed 
explanations that take into account evidence contemporaneous 
to the veteran's service, as opposed to the private 
audiologist's opinion, that was based only on evidence 
obtained many years post service, the Board affords greater 
probative value to the VA audiologists'' opinions as to the 
etiology of the veteran's current hearing loss and tinnitus.  

Finally, the Board acknowledges the veteran's belief that his 
current hearing loss and tinnitus are the result of his 
service.  However, as a layperson, the veteran is not 
competent to provide evidence on such a complex medical 
question as the etiology of these disorders.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, while the veteran does suffer a current bilateral 
hearing loss and tinnitus, the preponderance of the evidence 
of record is against a finding that these disorders had their 
onset during service or are otherwise etiologically related 
to his service.  As there is no report of hearing loss within 
one year of separation from active service, the presumptive 
provisions for chronic disease are inapplicable in this case.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


